In view of the foregoing, the Full Commission Opinion and Award filed 13 April 1999 has full force and effect and is final in nature as written. It is clear that the Full Commission and the Court of Appeals have addressed plaintiffs concerns regarding reasonableness and that any response at this point lacks merit. Therefore, plaintiff is hereby Ordered to pay forthwith attorneys fees to defendant pursuant to N.C. Gen. Stat. 97-88.1 in the amount of $1,000.00 for plaintiffs unreasonable pursuit of her claim.
                                S/_______________ DIANNE C. SELLERS COMMISSIONER
CONCURRING:
S/_______________ RENÉE C. RIGGSBEE COMMISSIONER
S/_______________ CHRISTOPHER SCOTT COMMISSIONER
DCS/bjp